ORIGINAL                                                                    08/04/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: AF 07-0157


                                       AF 07-0157
                                       AF 07-0016

                                                                        FILLD
IN THE MATTER OF THE MONTANA RULES                                       AUG 0 4 2021
OF CIVIL PROCEDURE                                                    Bowen Greenwood
                                                                    Clerk of Suprerne Court
                                                                       State of Montana

 and                                                                ORDER

IN THE MATTER OF THE MONTANA RULES
OF APPELLATE PROCEDURE




       The Court is considering revisions to Rule 58(e) of the Montana Rules of Civil
Procedure and Rule 4(5)(a) ofthe Rules of Appellate Procedure to: remove from the Rules
of Civil Procedure direction to the Montana Supreme Court that is more appropriately
located in the Rules of Appellate Procedure; eliminate the administrative difficulties that
M.R. Civ. P. 58(e) currently poses by placing premature appeals in a suspended status;
and more clearly advise litigating parties as to the disposition of appeals that are
prematurely filed in this Court.
       The proposed amendments are as follows. Language proposed to be stricken from
the Rules is interlineated, and language proposed to be added is underlined.

       [Rules of Civil Procedure] Rule 58. Entering Judgment


              (e) Cost or Fee Awards, and Sanctions. A judgment, even though
       entered, is not considered final for purposes of appeal under Rule 4(1)(a),
       M.R. App. P., until any necessary determination ofthe amount of costs and
       attorney fees awarded, or sanctions imposed, is made. The district court is
       not deprived ofjurisdiction to enter its order on a timely motion for attorney
       fees, costs, or sanctions by the premature filing of a notice of appeal. A
      [Rules of Appellate Procedure] Rule 4. How and when to take an appeal
or cross appeal


      (5)Time for filing notice of appeal or cross-appeal.
           (a) Appeals in civil cases.


             (iii) A notice of appeal filed prior to the district court's ruling on any
      necessary determination of the amount of costs and attorney fees awarded,
      or sanctions imposed, may be dismissed sua sponte and shall be dismissed
      upon the motion of any party. The district court is not deprived of
      jurisdiction to enter its order on a timely motion for attorney fees, costs, or
      sanctions by the premature filing of a notice of appeal, in accordance with
      Rule 58(e), M.R. Civ. P.
             (iiiiv) If a timely notice of appeal is filed by a party . ...


      IT IS THEREFORE ORDERED that 'all members ofthe bench and bar of Montana
and any other interested persons are granted 30 days from the date of this Order in which
to file with the Clerk of this Court appropriate cornrnents and/or suggestions to these
Proposed Revisions to the Montana Rules of Civil Procedure and Rules of Appellate
Procedure.
      IT IS FURTHER ORDERED that the Proposed Revisions to the Montana Rules of
Civil Procedure and Rules of Appellate Procedure shall be posted on the websites of the
Montana State Law Library and the State Bar of Montana. The State Bar of Montana is
further requested to give notice of this Order and of its website posting of the Proposed
Revisions in the next available issue of The Montana Lawyer.
      IT IS FURTHER ORDERED that the Clerk of this Court shall post this Order on
the Court's website and shall provide copies ofsuch to the State Bar of Montana, and shall
provide to each District Court Judge and each Clerk of the District Court a copy of this
Order with a request that each Clerk of the District Court make the Order available for
public review in the Office ofthe Clerk ofthe District Court.

                                             2
           j/L11-
DATED this —7 day of August, 2021.
                                     For the Court,




                                                  Chief Justice




                                3